Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Suenan Gober, Appellant                                Appeal from the 62nd District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-18-00039-CV         v.                          CV43552). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Bulkley Properties, LLC, Appellee                      Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellee, Bulkley Properties, LLC, pay all costs of this appeal.


                                                       RENDERED DECEMBER 28, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk